Citation Nr: 0927176	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  03-32 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for hearing loss of the 
right and left ears.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an evaluation in excess of 30 percent for 
frozen left (minor) shoulder with a left brachial plexus 
injury and left biceps and triceps muscle weakness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served with the United States Army Reserve 
commencing on December 27, 1968, to include active duty for 
training (ACDUTRA).  

This matter comes to the Board of Veterans' Affairs (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In May 2004, the veteran testified at 
the RO before a Decision Review Officer.  This matter was 
previously before the Board in April 2006 at which time it 
was remanded for additional development.

The underlying issue of entitlement to service connection for 
a back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Hearing loss was not manifested during the Veteran's 
active duty for training, nor is any current hearing loss 
otherwise related to his active duty for training.

2.  Tinnitus was not manifested during the Veteran's active 
duty for training, nor is any current tinnitus otherwise 
related to his active duty for training.

3.  In a January 1983 rating decision, the RO denied a claim 
for service connection for a back disability characterized as 
back strain.  Although notified of that decision and his 
appellant rights, the Veteran did not perfect an appeal.

4.  Evidence associated with the claims file since the RO's 
January 1983 denial of service connection for a back 
disability was not previously before agency decision makers, 
is not cumulative or duplicative of evidence previously 
considered, relates to an unestablished fact necessary to 
substantiate the merits of the claim, and raises a reasonable 
possibility of substantiating the claim.

5.  The Veteran's left shoulder disability is manifested by 
pain, weakness, stiffness, decreased sensation and limitation 
of motion, with moderate effect on his daily functioning.


CONCLUSIONS OF LAW

1.  Hearing loss of the right and left ears was not incurred 
in or aggravated by the Veteran's active duty for training.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.303 (2008).

2  Tinnitus was not incurred in or aggravated by the 
appellant's active duty for training.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2008).

3.  The February 1983 RO decision denying service connection 
for a back disability is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2008).

4.  Evidence received since the final February 1983 RO 
determination, in which the RO denied service connection for 
a back disability, is new and material, and this claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).

5.  The criteria for a disability rating in excess of 30 
percent for a left shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8510 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
this case, the RO furnished VCAA notice to the appellant with 
respect to the issues on appeal in December 2002.  As this 
letter was prior to the February 2003 rating decision on 
appeal, the express requirements set out by the Court in 
Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant regarding 
the issues of entitlement to service connection for hearing 
loss and tinnitus as well as an increased rating for his left 
shoulder disability.  In the December 2002 letter as well as 
letters dated in May 2006 and January 2008, the RO informed 
the appellant of the evidence needed to substantiate these 
claims and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the claimant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters 
with respect to this issue.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In regard to the claims of 
entitlement to service connection for hearing loss and 
tinnitus as well as an increased rating for a left shoulder 
disability, the Board finds that the veteran is not 
prejudiced by a decision at this time since these claims are 
being denied.  Therefore, any notice defect, to include the 
degree of disability or an effective date, is harmless error 
since no disability rating or effective date will be 
assigned.  Moreover, the appellant was provided with the 
degree of disability and effective date elements in letters 
dated in May 2006 and September 2006.

More recently, the Court held that, in rating cases, VA must 
notify the claimant that, to substantiate a claim for an 
increased rating: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Board points out that the above-noted letters as well as 
the September 2003 statement of the case and March 2009 
supplemental statement of the case appear to meet the 
Vasquez-Flores requirements.  However, to whatever extent 
these letters do not fully comply with the VCAA's 
notification requirements as explained in that decision, the 
appellant is not shown to be prejudiced by any such error or 
omission. Indeed, the appellant's statements include his 
argument that he is entitled to a higher rating for his left 
shoulder disability because the symptoms of this disability 
are more severe than indicated by the current 30 percent 
rating and the effects of this disability on his activities 
of daily living are noted on VA examination reports. 
Consequently, any error or omission in this regard was "cured 
by actual knowledge on the part of the claimant."  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims for service 
connection for hearing loss and tinnitus as well as for an 
increased rating for his left shoulder disability, including 
obtaining medical records identified by the appellant and 
affording him VA examinations during the pendency of this 
appeal.  The veteran was also provided with the opportunity 
to attend a Board hearing which he declined.  However, he did 
testify before a Decision Review Officer at the RO in May 
2004.  He has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims of entitlement to service connection for hearing loss 
and tinnitus as well as for an increased rating for his left 
shoulder disability and that adjudication of these claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits with respect to these issues.

As for the claim of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a back disability, while some duties imposed 
by the VCAA are pertinent to applications to reopen 
previously denied final claims, e.g. Kent v, Nicholson, 20 
Vet. App. 1 (2006), in addition to the duties imposed on the 
underlying claims of service connection, the Board finds 
that, in view of the Board's favorable disposition of the 
claim presently being decided, the VCAA and its implementing 
regulations do not prevent the Board from rendering a 
decision as to this issue.

II.  Factual Background

Service treatment and personnel records show that the Veteran 
signed up for a 6 year term with the United States Army 
Reserves commencing in December 1968.  While serving on a 
short (two week) tour of annual active duty for training in 
April 1969, the Veteran was involved in a motor vehicle 
accident when the tractor trailer he was driving tipped over.  
He was hospitalized at a VA hospital in Syracuse, New York, 
from April 25, 2009, to May 9, 1969, and treated for 
fracture, left ribs, and a left acromioclavicular joint 
dislocation.  Radiographs of the skull demonstrated numerous 
opaque densities in the skull which were thought to represent 
foreign bodies.  He was then transferred to St. Albans Naval 
Hospital in New York City where he remained for approximately 
one week.  His final diagnosis was fracture healing, 4, 5, 6, 
7, and 8th ribs posteriorly on the left side of chest.  From 
May 13, 1969, to June 30, 1969, the Veteran continued seeking 
treatment on an outpatient basis.  These records are devoid 
of complaints or findings related to a head injury.

In August 1969, the Veteran underwent an examination to 
determine his retention in the United States Army Reserves.  
Audiological findings revealed hearing threshold levels of 
10, 10, 10, 10, 10 and 10 decibels in the right and left ears 
at 250, 500, 1000, 2000, 4000 and 8000 Hertz, respectively.  
The Veteran denied a history of hearing loss on an August 
1969 Report of Medical History.

Records further show that the Veteran was seen in the 
Orthopedic Clinic of the US Walson Army Hospital, in Fort 
Dix, N.J., in March 1970, and in the Neurology Clinic in 
April 1970, for complaints of severe back and left shoulder 
pain.  

In July 1970, the Veteran underwent a "PEB" examination.  
Audiological findings revealed hearing threshold levels of 0, 
5, 5 and 10 decibels in the right ear and 5, 5, 10 and 5 
decibels in the left ear at 500, 1000, 2000 and 4000 Hertz, 
respectively.  

During a re-evaluation at US Walson Army Hospital in July 
1970, the Veteran reported that he had been amnesic following 
the motor vehicle accident on April 25, 1969, and wasn't 
exactly sure where his body was hit, but that he had a bump 
on the back of his head.  According to the hospital 
narrative, the Veteran complained "bitterly" of back and 
left shoulder pain during an examination in the neurology 
clinic in April 1970.  Findings on examination revealed mild 
atrophy of the left supraspinature muscle, which was slightly 
soft to palpation, and there was moderate atrophy of the left 
deltoid.  On motor testing the Veteran did not seem to be 
cooperating fully and complained of pain very frequently.  
However, he did not appear to be able to elevate his left 
humerus more than 90 degrees and there was a complaint of 
mild diffuse weakness in most other motions of the shoulder 
and arm, generally accompanied by pain.  Sensory examination 
revealed a small area of hyperesthesia to pin in the area of 
the left axillary nerve, and loss of pin sensation on the 
lateral left upper arm below the area of the axillary nerve.  
Biceps reflexes were equal bilaterally, but brachioradialis 
and triceps reflexes were slightly hypoactive on the left 
side.  The Veteran was diagnosed as having left upper 
brachial neuropathy, primarily involving left upper axillary 
nerve, sustained crush injury to the left shoulder in a truck 
accident on April 25, 1969.  It was noted that since the 
Veteran had not served any active duty time, he fell under 
the provisions of Chapter 2, AR 40-501; and by those 
standards he was not fit for induction into active military 
duty.  It was also noted that as this disability had occurred 
in the line of duty, the Veteran was being referred to a 
Physical Evaluation Board.  A July 1970 Medical Board 
Proceedings report shows that the veteran had 1 and 1/2 years 
of inactive military service and no active service.

Service personnel records show that on November 5, 1970, the 
Veteran was placed on the Temporary Disability Retired List 
(TDRL) due to his left shoulder injury and was given a 
combined 40% disability rating.  

While on the TDRL in August 1971, the Veteran underwent a 
"PEE" examination.  Audiological findings revealed hearing 
threshold levels of 15, 10, 10, 15, 15, 20, 40 and 20 
decibels in the right ear and 10, 10, 10, 20, 30, 40, 90 and 
70 decibels in the left ear at 250, 500, 1000, 2000, 3000, 
4000, 6000 and 8000 Hertz, respectively.  

On May 31, 1972, the Veteran's name was removed from the TDRL 
and he was permanently retired from service.

In February 1982, the Veteran filed an initial claim for 
service connection for a left shoulder disability as well as 
his "lower back".  

During a VA examination in April 1982, the Veteran reported a 
pulsating pain the middle of his lower back whenever he got 
upset or angry.  Lumbar spine x-rays showed no evidence of 
pathology.  The Veteran was diagnosed as having lumbosacral 
sprain by history only.

In January 1983, the RO granted service connection for status 
post acromioclavicular separation, left, and assigned a 20 
percent evaluation, effective from February 1982.  Also in 
this decision the RO denied service connection for 
lumbosacral strain, by history only.

The Veteran complained at a VA neurology clinic in June 1988 
of having low back pain since his motor vehicle accident in 
1969.  Neurological findings were negative.  The Veteran was 
assessed as having low back pain.

In March 1990, the Veteran underwent VA orthopedic and 
neurology examinations.  He complained of ongoing pain and 
weakness in his left shoulder, arm and hand and said he was 
unable to raise his left arm above his shoulder because of 
pain.  He further reported constant pain in his lower back on 
both sides of his body

By rating decision dated in May 1990, the RO increased the 
Veteran's left shoulder disability to 30 percent disabling, 
effective in January 1990.

VA audiological findings in July 2000 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
35
30
LEFT
5
10
25
30
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 92 percent in the left ear.  The 
audiogram report contains a notation of a truck accident with 
head injuries and no significant history of noise exposure.  
It also notes that hearing aids were being ordered for the 
Veteran.

In August 2002, the Veteran filed an increased rating claim 
for his left shoulder disability, asserting that the 
disability had become much worse over the last few years.  He 
also filed a claim for service connection for hearing loss, 
tinnitus and arthritis of his back, which he claimed were 
secondary to his left shoulder disability.  

During a VA joint examination in January 2003, the Veteran 
reported that he was able to hold things after working for 
seven years to get his strength back, but that he sometimes 
still dropped things.  He also complained of weakness and 
stiffness in his left shoulder.  He reported flare-ups about 
three times a week, lasting for one to two hours.  He 
reported mild limitation of motion or functional impairment 
during flare-ups.  He said he had worked in customer service 
since service and was currently a customer service 
representative.  He added that he worked at the computer 
without difficulty and had no lost work.  He also complained 
of back pain since the truck accident with sciatic nerve 
involvement which was worse at night.  The examiner noted 
that in reviewing the Veteran's medical records, he could not 
find anywhere except for the last couple of years where the 
Veteran complained of back pain.  On examination of the left 
shoulder there were no obvious abnormalities or deformities.  
Circumference of his biceps, triceps, and upper arm on the 
left was equal to that of the right.  Range of motion of the 
left shoulder revealed 90 degrees of abduction with poor 
effort and pain.  The Veteran could externally rotate 70 
degrees and internally rotate 60 degrees, both with brachial 
radialis.  Strength was 4/5 resisted biceps flexion with 
resisted brachial radialis.  Strength was 4/5 with resisted 
supination, all with pretty poor effort.  Grip strength was 
mildly decreased on the left compared to the right.  
Sensation was diffusely decreased on the left upper extremity 
compared to the right, not finding any significant 
dermatomes.  

X-ray of the Veteran's left shoulder taken in January 2003 
revealed irregularity along the inferior margin left clavicle 
which may be congenital in nature or related to osteophyte 
formation and degenerative change.  Lumbosacral spine x-rays 
revealed small endplate osteophytes at L4, L5 and S1.  The 
impression was mild multilevel degenerative and 
osteoarthritic changes lower lumbar spine.  The Veteran was 
diagnosed as having status post partial acromioclavicular 
joint separation and lumbar sprain.  The examiner opined that 
the Veteran's low back pain was not secondary to the shoulder 
injury that occurred in 1969.  In an addendum opinion to this 
examination, in February 2003, the examiner opined that it 
was more likely than not that the osteophytes formed were 
secondary to the injury of the AC joint separation.  

Also in January 2003, the Veteran underwent a VA muscle 
examination by the same examiner who conducted the orthopedic 
examination.  The examiner referenced the Veteran's blunt 
trauma injury to his left shoulder in service in 1969 
diagnosed as a left upper brachial plexus injury.  She also 
noted that the Veteran at first had minimal use of the left 
arm, but after years of working on it on his own, it had 
gotten progressively better.  Examination findings were 
similar to the orthopedic findings.   Regarding the upper 
extremities, the Veteran had equal amount of circumference 
bilaterally.  Strength was 4/5 resisted elbow flexion and 
extension and adduction with poor effort.  There was no 
tissue loss, tendon damage or bone damage.  With respect to 
the left shoulder, there were no obvious abnormalities or 
deformities.  The Veteran was diagnosed as having status post 
partial brachial plexus injury with some residual 
complications of weakness and pain.

The Veteran reported to a VA audiological examiner in January 
2003 that he noticed awhile after the April 1969 injury that 
he had to ask people to repeat what they were saying.  He 
said he noticed a decrease in his hearing and ringing in his 
ears.  He denied exposure to loud noises at work, stating 
that he mainly worked in customer service or office-type 
environments.  He also denied recreational noise exposure.  
He said he did not know the exact date of the onset of 
tinnitus, but that it started in service.  He denied ever 
taking ototoxic medication.  

On the authorized audiological evaluation in January 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
50
50
LEFT
25
30
40
45
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.

The examiner noted that the Veteran did have a high frequency 
sensorineural hearing loss in his left ear, which could be 
associated with tinnitus.  She went on to note that injuries 
from accident were located on the left side and therefore the 
"most likely etiology of the hearing loss in the left ear is 
more likely than not associated with the accident that 
occurred in 1969 due to left side pathology".  She added 
that current hearing loss may be complicated by age-related 
factors.  In rendering the diagnoses, the examiner stated 
that the Veteran had sensorineural hearing loss in both ears 
which could have begun from injury he received in the 
military; however, thresholds were significantly decreased 
since audiological exam in June 2000, therefore current 
hearing loss was more likely than not complicated by other 
factors post-military duty; such as age-related factors.  She 
also said that hearing loss was decreased more in the left 
ear compared to the right and that injuries sustained in the 
motor vehicle accident were located on the left side of the 
body.  In addition, the examiner diagnosed the Veteran as 
having intermittent, high-pitched tinnitus, both ears, same 
etiology as hearing loss.  

Also in January 2003 the Veteran underwent a VA Ear, Nose and 
Throat (ENT) examination (ENT).  Findings of the oracle 
revealed no abnormalities or deformities.  External canals 
were present.  Tympanic membranes were intact.  There was no 
active disease detected.  The Veteran was diagnosed as having 
sensorineural hearing loss with some tinnitus.  The examiner 
remarked that she could not find anywhere in the Veteran's 
medical records where he had a head injury, secondary to his 
truck accident causing any problems with his hearing loss.  
She noted that he had hearing loss bilaterally, which was 
sensorineural.  She went on to note that she could not find 
any proof that this was secondary to that injury.

In an addendum opinion in February 2003, the VA audiological 
examiner stated that after reviewing the claims file and 
researching the information in greater detail, it was her 
opinion that there was no substantial evidence to indicate a 
head injury occurred in service in April 1969 and that, 
therefore, it could not be concluded that the accident the 
Veteran experienced led to hearing loss in the left ear.  In 
addition, she said that the Veteran did not mention being 
exposed to loud noises in service; therefore, it could not be 
concluded that the hearing loss was caused due to military 
service.  

In April 2003, the Veteran was evaluated at a VA facility 
with complaints of residual weakness and numbness of the 
proximal left upper extremity.  Electromyography (EMG)/Nerve 
Conduction Velocity(NCV) testing revealed moderately severe 
chronic and active axonopathic mononeuropathy of the left 
axillary nerve.  Testing also revealed no electrodiagnostic 
evidence of left C5-T1 radiculopathy, brachial plexopathy, 
musculocutaneous, median, ulnar, or radial neuropathy.  
Additional results showed no EMG evidence of chronic and 
active right L5 and bilateral S1 radiculopathy and no 
electrodiagnostic evidence of lower extremity peripheral 
neuropathy.

In August 2003, the Veteran underwent a VA neurological 
consult.  He had a noted history of motor vehicle accident in 
the past with multiple injuries including left shoulder and 
back injury.  Findings revealed normal muscle tone of the 
left shoulder with mild atrophy of the left deltoid.  There 
were no fasciculations.  There were also no tremors or 
abnormal movements.  The Veteran had pain on rotation of the 
shoulder.  The Veteran was assessed as having left axillary 
and probably musculocutaneous injury.  He also had lumbar 
disc disease and rotator cuff syndrome.  The resident 
physician increased the Veteran's medication, Neurontin, and 
ordered a magnetic imaging resonance (MRI) of the left 
shoulder.  

In an August 2003 addendum, a physician stated that he agreed 
with the assessment and plan of care noted above and 
diagnosed the Veteran as having left axillary neuropathy, 
post-traumatic, and low back pain, post-traumatic.  He also 
stated that the Veteran had complained of hearing loss since 
the motor vehicle accident.

In October 2003, the Veteran was referred out for a physical 
therapy consult by neurology.  Complaints included left 
shoulder and left arm tingling and low back pain with 
radiation to the right lower extremity with prolonged 
standing, sitting and walking.  Findings revealed mild 
atrophy of the left deltoid muscle.  Muscle movement was 
normal in all major muscle groups of the upper and lower 
extremities, bilaterally.  Palpation revealed tender and taut 
bands over "SCM", trapezoids, rhomboids, cervical 
paraspinals and lumbar paraspinals bilaterally.  There was 
good range of motion of the left shoulder.  Straight leg 
raising was positive on the left.  The Veteran was assessed 
as having left axillary nerve injury with chronic low back 
pain.  He was also assessed as having myofascial pain 
syndrome.  He was scheduled for 12 physical therapy visits 
over an eight week period.  

A MRI report of the Veteran's left shoulder in December 2003 
revealed a normal study.

EMG findings in March 2004 revealed an abnormal examination.  
The findings were most consistent with an underlying brachial 
plexopathy.

During a VA orthopedic examination in May 2004, the Veteran 
reported low back pain since his accident in the 1960s.  A 
recent MRI was noted to show L4-L5 small broad-based disc 
bulge with no spinal canal stenosis and no evidence of nerve 
root impingement.  The examiner diagnosed the Veteran as 
having L4-L5 disc bulge with mild degenerative joint disease 
of the lumbar spine.  He opined that the Veteran's lumbar 
spine problem was not related to his rib injuries and that 
there was pain on physical examination with minimal 
limitation of motion due to pain on physical examination.  

The Veteran testified before a Decision Review Officer in May 
2004 that his left arm and hand strength was greatly 
diminished with a weak hand grasp.  He also reported a 
tingling feeling in his left upper extremity.  He said it's 
taken him seven years to "bring it back".  He added that he 
would get intense pain in his shoulder if someone banged it, 
but that the pain was not as bad as it had been.  He remarked 
that he had some limitation of motion in his left arm and 
difficulty in bringing his arm up.  He added that the arm was 
affected by damp weather.  With respect to hearing loss, the 
Veteran said he believed he was unconscious for a period of 
time following the accident.  He denied noise exposure after 
service.  He said that records from Syracuse hospital would 
show that there were "small stones and stuff all through 
[his] scalp, embedded that they had to pull out."  He 
reported first having hearing problems right after the 
accident.  In this regard, the Veteran said that he kept 
having to ask people to repeat what they said to him.  He 
recalled that his tinnitus began around the same time.  He 
noted that at the time of his retirement examination at 
Walson Army Hospital the hearing test machine was broken so 
the examiner just put that everyone had normal hearing 
without actually testing it.  Regarding his back problems, 
the Veteran said they began right after the 1969 injury and 
have continued ever since.  He denied any intercurrent back 
injuries since service.  

In April 2007, the Veteran underwent a VA audiological 
examination.  The examiner noted that she had reviewed the 
Veteran's claims file and she accurately reported his 
pertinent medical history both in service and after service.  
On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
45
45
LEFT
10
20
35
50
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The examiner diagnosed the Veteran as having sensorineural 
hearing loss in the right ear of normal to moderate severity 
and sensorineural hearing loss in the left ear or normal to 
moderately severe severity.  He opined that it was more 
likely as not that the Veteran acquired a hearing impairment 
during the period of time between his enlistment in 1968 and 
his discharge for medical reasons in 1971 while on TDRL 
status.  He also opined that it was more likely as not that 
the impairment met VA criteria for disability at the time the 
Veteran was discharged from TDRL status.  He went on to opine 
that it was more likely than not that the hearing impairment 
was acquired between July 1970 and August 1971.  Also, that 
the hearing impairment was less likely as not due to head 
injury from the motor vehicle accident, or to be directly or 
indirectly, related to the accident or medical treatment of 
injuries as a result of the accident.  Regarding tinnitus, 
the examiner opined that it was as likely as not that the 
symptom of tinnitus was related to the onset of the hearing 
impairment and that the tinnitus was a symptom of the hearing 
impairment that was acquired prior to the Veteran's discharge 
in 1971.  The examiner explained that hearing loss as a 
direct or indirect result of the accident was less likely as 
not since two post accident pure tone tests, performed in 
1969 and 1970, established clinically normal pure tone 
thresholds after the accident.  He went on to opine that the 
configuration of the loss was consistent with the most common 
configuration for a noise induced hearing loss and that the 
symptom and time onset were not consistent with hearing loss 
secondary to head injury or ear trauma.  He pointed out that 
the Veteran denied exposure to noise, including in service.  
He added that tinnitus was often associated with hearing loss 
and it was less likely as not that the symptom of tinnitus 
was a direct or indirect result of the motor vehicle 
accident.

Results of a VA joint examination in January 2009 included 
range of motion findings showing left active flexion from 0 
to 90 degrees, left abduction from 0 to 90 degrees, left 
internal rotation from 0 to 80 degrees and left external 
rotation from 0 to 60 degrees.  There was objective evidence 
of pain following repetitive motion and additional limitation 
after three repetitions of range of motion.  The most 
important factor noted was pain.  There was no joint 
ankylosis.  Left shoulder x-rays revealed mild narrowing of 
the left acromioclavicular and glenohumeral joints.  

Also on file is a January 2009 VA muscle examination report 
noting that the Veteran was presently unemployed due to 
stress.  Left shoulder findings revealed no intermuscular 
scarring and normal muscle function in terms of comfort, 
endurance and strength sufficient to perform activities of 
daily living.  There were no results of nerve damage, no 
residuals of tendon damage, and no residuals of bone damage.  
There were also no findings of muscle herniation and no loss 
of deep fascia or muscle substance.  Motion of any joint was 
not limited by muscle disease or injury.  Muscle strength of 
the left biceps/triceps was 4/5 and the right biceps was 5/5.  
The Veteran was observed holding his left arm a lot with a 
lot of guarding, and freely moving the left shoulder with 
undressing.  He was diagnosed as having left biceps/triceps 
injury with moderate effects on chores, shopping, exercise, 
sports and recreation.

Peripheral nerve findings on VA examination in January 2009 
included mild impairment in motor function of the left upper 
extremity with muscle strength of 4.  Left and right bicep, 
tricep and brachioradialis reflexes were 2+ each.  Muscle 
atrophy was not found to be present nor was there abnormal 
muscle tone or bulk.  The function of any joint was not found 
to be affected by the nerve disorder.  The Veteran was 
diagnosed as having a left brachial plexis injury with nerve 
dysfunction.  Paralysis was absent, but neuritis and 
neuralgia were present.  This disability had moderate effects 
on the Veteran's daily activities to include chores, 
shopping, sports, recreation, travel, bathing, toileting and 
grooming.  

III.  Analysis

A.  Service Connection for Hearing Loss and Tinnitus

Pertinent Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.   
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  As will be 
discussed in more detail below, however, this presumption 
does not apply to the Veteran's period of service for these 
claimed disabilities.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released there from under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d); 
see also Harris v. West, 13 Vet. App. 509 (2000).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(22), 101(24); 38 C.F.R. § 3.6(a).  To 
reiterate, in order to establish basic eligibility for VA 
benefits based on ACDUTRA service, there must be evidence 
that the individual concerned died or became disabled during 
the period of ACDUTRA.  38 U.S.C.A. §101(24); see also 
Mercado-Martinez v. West, 11 Vet. App. at 419.

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post - 
service test results meeting the criteria 
of 38 C.F.R. § 3.385.  For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

Discussion

The Veteran in this case does not attribute his hearing loss 
to a combat injury, but rather to a head injury he 
purportedly sustained in a motor vehicle accident while on 
active duty for training on April 25, 1969.  While service 
treatment records clearly show a motor vehicle accident on 
April 25, 1969, the hospital records in 1969 are devoid of 
treatment or a diagnosis related to a head injury.  The first 
suggestion of a head injury is a July 1970 report from US 
Walson Army Hospital containing the Veteran's report that he 
had a bump on his head following the April 25, 1969, motor 
vehicle accident.  However, there is no medical evidence of 
such a bump or treatment at that time for head trauma.  With 
that said, the Veteran testified in May 2004 that the 
hospital records from Syracuse, New York, would show that he 
had "small stones and stuff all through [his] scalp, 
embedded that they had to pull out".  Radiographs of the 
Veteran's skull at that time do show numerous opaque 
densities which were thought to be foreign bodies.  However, 
there is no indication from this record that this represented 
stones or that the foreign bodies were extracted from the 
Veteran's scalp.  Even assuming arguendo that this was the 
case, there is still no evidence of a head trauma causing 
hearing loss.  Significantly, audiology findings following 
the accident, in August 1969 and July 1970, show that the 
Veteran had normal hearing (i.e., puretone threshold levels 
in each ear ranged from 0 to 10 decibels at 250, 1000, 2000, 
4000 and 8000 Hertz).  In this regard, the Veteran testified 
in May 2004 that at the time of his retirement examination at 
Walson Army Hospital the hearing test machine was broken so 
the examiner just put down that he had normal hearing.  That 
notwithstanding, this still leaves one other normal hearing 
test performed following the 1969 motor vehicle accident.  
Moreover, the Veteran specifically denied having a history of 
hearing loss on an August 1969 Report of Medical History.  
These records are also devoid of complaints or findings of 
tinnitus.    

Thus, although the Veteran contends that he has had hearing 
loss ever since the 1969 motor vehicle accident, this 
contention is contradicted by the service treatment records 
and Report of Medical History record above.  Accordingly, the 
Board finds that the probative evidence does not show that 
the Veteran suffered from hearing loss during his period of 
ACDUTRA, or that any hearing loss was aggravated during his 
period of ACDUTRA.  Consequently, a chronic hearing loss 
disability or tinnitus has not been shown in service to 
satisfy the requirements for service connection under 
38 C.F.R. § 3.303(b), nor do the presumptive service 
connection regulations under 38 C.F.R. §§ 3.307, 3.09 for 
organic diseases of the nervous system apply to the facts at 
hand.  This is because in the case of ACDUTRA, the disability 
must occur during the period of ACDUTRA.  See generally 
Paulson v. Brown, 7 Vet. App. 466 (1995).

Even assuming for discussion purposes only that the 
presumptive regulations above are applicable, the earliest 
medical evidence showing hearing loss was over a year after 
the Veteran's April 1969 ACDUTRA service, in July 2000.  It 
was at this time that audiology examination findings revealed 
a left ear hearing impairment meeting VA's definition of 
hearing impairment.  This is based on a puretone threshold of 
50 decibels at 4000 Hertz.  See 38 C.F.R. § 3.385.  Hearing 
loss of the right ear and tinnitus were not diagnosed until 
January 2003.  

As far as consideration under the provisions of § 3.303(d) 
regarding medical nexus evidence, the evidence weighs against 
the Veteran's claims.  In this regard, there is the opinion 
of the January 2003 VA examiner who, while initially noting 
that the injuries from the Veteran's accident were located on 
the left side and the "most likely etiology of the hearing 
loss in the left ear [was] more likely than not associated 
with the accident that occurred in 1969 due to left side 
pathology", concluded that there was no etiological 
relationship.  After reviewing the Veteran's claims file and 
researching the information in greater detail, the VA 
examiner issued an addendum opinion in February 2003 
concluding that there was no substantial evidence to indicate 
a head injury in April 1969.  She went on to state that it 
could not be concluded that this accident led to the 
Veteran's left ear hearing loss nor could it be concluded 
that the hearing loss was caused by loud noise in service.  
She noted that this was due to the lack of any indication of 
noise exposure.   

There is also the opinion by the VA audiological examiner in 
April 2007 who opined that the Veteran's hearing impairment 
was less likely as not due to a head injury from the motor 
vehicle accident, or directly or indirectly related to the 
accident or medical treatment of injuries as a result of the 
accident.  This examiner went on to opine that the onset of 
the Veteran's hearing impairment was sometime between July 
1970 and August 1971, while the Veteran was on temporary 
disability retirement list.  The examiner explained that two 
hearing tests performed after the 1969 motor vehicle 
accident, in 1969 and 1970, show that the Veteran had normal 
hearing and that the configuration of his hearing loss was 
noise induced.  He further pointed out that the Veteran 
denied noise exposure in service.  Regarding tinnitus, the 
examiner stated that tinnitus was often associated with 
hearing loss and that it was less likely as not that the 
symptoms of tinnitus were a direct or indirect result of the 
motor vehicle accident.

Although the Veteran is capable of reporting the symptoms he 
has experienced since the 1969 motor vehicle accident, as a 
lay person he has not been shown to be capable of making 
medical conclusions; thus, his statements regarding causation 
are not competent.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992). 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for hearing loss of the 
right and left ears and tinnitus.  Consequently, the benefit-
of-the-doubt rule does not apply and the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

B.  New and Material Evidence to Reopen (Back Disability)

Pertinent Law and Regulations

VA may reopen and review a claim that has been previously 
denied if new and material evidence is received since the 
last final decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Evans v. West, 12 Vet. App. 22 (1998).  

Here, the last final denial pertinent to the claim for 
service connection for a back disability was the RO's January 
1983 denial of service connection for back strain.  The 
Veteran was notified of that determination in February 1983, 
including his appellate rights, but he did not initiate an 
appeal by filing a timely notice of disagreement.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103. Although it appears 
that the RO effectively determined that new and material 
evidence had been received to reopen the Veteran's claim for 
this disability in February 2003 before denying the claim on 
the merits, the Board is not bound by that determination and 
must nevertheless consider whether new and material evidence 
has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  

As the appellant in this case filed an application to reopen 
a claim of entitlement to service connection for a back 
disability in January 2003, the revised version of 3.156 as 
is set out above is applicable in this appeal.  Furthermore, 
for purposes of the "new and material" evidence analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

As noted above, applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.   
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Discussion

The evidence on file prior to the February 1983 adverse 
decision for service connection for a back disability 
includes service treatment records showing that the Veteran 
was involved in a motor vehicle accident while on active duty 
for training on April 25, 1969, but is devoid of treatment or 
a diagnosis of the low back despite the Veteran's post 
ACDUTRA complaint of bitter back pain in April 1970.  The 
evidence also includes an April 1982 VA examination report 
diagnosing the Veteran as having lumbosacral sprain by 
history only, and a June 1988 VA neurology record assessing 
the Veteran as having low back pain.

The evidence on file subsequent to February 1983 includes 
medical evidence diagnosing the Veteran as having a present 
low back disability as well as evidence tentatively relating 
it to service.  More specifically, there is a lumbosacral x-
ray report in January 2003 revealing small endplate 
osteophytes at L4, L5 and S1 and an impression of mild 
multilevel degenerative and osteoarthritic changes lower 
lumbar spine.  A VA examiner in January 2003 diagnosed the 
Veteran as having lumbar sprain.  Although the examiner went 
on to opine that the Veteran's low back pain was not 
secondary to the shoulder injury in 1969, he issued an 
addendum opinion in February 2003 that it was more likely 
than not that the osteophytes formed were secondary to the 
injury of the AC joint separation.  While it is not entirely 
clear whether the examiner was referring to the osteophytes 
indentified in the Veteran's lumbosacral spine x-rays as 
opposed to his left shoulder x-rays, all reasonable doubt 
should be resolved in his favor.  38 C.F.R. § 3.102.  This is 
especially so when considering an August 2003 VA neurological 
assessment of "low back pain, post-traumatic".  

The Veteran was later diagnosed by a VA examiner in May 2004 
as having L4-L5 disc bulge with mild degenerative joint 
disease of the lumbar spine.  Although this examiner opined 
that the Veteran's lumbar spine problem was not related to 
his "rib injuries", this opinion is by no way conclusive as 
it is unclear whether the examiner was addressing the matter 
on a secondary basis, i.e., the possibility of a present back 
disability as being proximately related to the Veteran's 
service-connected rib injuries or on a direct service 
connection basis.    

Accordingly, the Board finds that new and material evidence 
has been received sufficient to reopen the Veteran's claim 
for service connection for a back disability.  That is, the 
Board finds that the evidence is new as it was not of record 
at the time of the February 1983 decision and is also 
material because it relates to facts necessary to 
substantiate the claim.  The evidence shows a present back 
disability (something not shown prior to February 1983) and 
suggests a possible link between such disability and service.  
This evidence is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the Veteran's claim for service connection for a 
back disability is reopened.

C.  Increased Rating for Left Shoulder Disability

Pertinent rating Criteria

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
However, the Court recently held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The rating of the same disability under various diagnoses is 
to be avoided. Disability from injuries to the muscles and 
joints of an extremity may overlap to a great extent and the 
evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.



Criteria for Rating Diseases of the Peripheral Nerves under 
38 C.F.R. § 4.124a

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8510 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  Under Diagnostic Code 8510 for paralysis of 
the upper radicular group, (fifth and sixth cervicals), minor 
extremity, a 20 percent evaluation is warranted for mild 
incomplete paralysis and a 30 percent evaluation is warranted 
for moderate incomplete paralysis.  For severe incomplete 
paralysis, a 40 percent evaluation is assigned.  A 60 percent 
evaluation contemplates complete paralysis; all shoulder and 
elbow movements lost or severely affected, hand and wrist 
movements affected.  

For a rating under Diagnostic Code 8510, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most moderate, degree.

The words "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.

Criteria for Rating a Disability of the Musculoskeletal 
System Under 38 C.F.R. § 4.71a

When evaluating disabilities of the musculoskeletal system, 
the regulatory criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5213, provide different ratings 
for the minor arm and the major arm.  The evidence shows that 
the veteran is right-handed; therefore, the Board will apply 
the ratings and criteria for the minor arm under the relevant 
diagnostic codes.

Diagnostic Code 5200 provides that a 20 percent evaluation 
may be assigned for favorable ankylosis of the scapulohumeral 
joint of the minor upper extremity. Ankylosis is considered 
favorable when abduction is to 60 degrees and the individual 
can reach his/her mouth and head.  A 30 percent evaluation 
requires ankylosis that is intermediate between favorable and 
unfavorable.  A 40 percent evaluation requires unfavorable 
ankylosis when abduction is limited to 25 degrees from the 
side.

Limitation of arm motion is evaluated under Code 5201.  The 
minimum compensable evaluation for the non-dominant arm is 20 
percent, which is assigned when arm motion is limited to the 
shoulder level.  A 20 percent evaluation is also warranted 
where motion is limited to midway between the side and 
shoulder level. The maximum schedular rating of 30 percent is 
assigned when arm motion is limited to 25 degrees from the 
side.

Diagnostic Code 5202 provides that a 20 percent evaluation 
may be assigned for malunion of the humerus of the minor 
upper extremity with moderate deformity or recurrent 
dislocation at the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level.  A 
20 percent evaluation is also assigned for malunion of the 
humerus of the minor upper extremity with marked deformity or 
recurrent dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements. A 40 
percent evaluation requires fibrous union of the humerus.  A 
50 percent evaluation requires nonunion of the humerus (a 
false, flail joint).  A 70 percent evaluation requires loss 
of the head of the humerus (flail shoulder).

Normal ranges of motion of the shoulder are forward elevation 
(flexion) from zero to 180 degrees, abduction from zero to 
180 degrees, and internal and external rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  Deluca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Criteria for Rating a Muscle Injury Under 38 C.F.R. § 4.73

Under the current Rating Schedule, muscle disabilities are 
evaluated as either slight, moderate, moderately severe, or 
severe.  38 C.F.R. § 4.56 (2008).  For VA rating purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  Id.

Diagnostic Code 5302 pertains to evaluation of Muscle Group 
II, the extrinsic muscles of the shoulder.  For the minor 
arm, moderately severe disability warrants assignment of a 20 
percent evaluation.  Severe disability warrants assignment of 
a 30 percent disability evaluation.

Discussion

The veteran is presently rated as 30 percent disabled under 
Diagnostic Code 8510 for moderate incomplete paralysis of the 
arm, elbow and wrist movements.  Although the January 2009 VA 
peripheral nerve examination report shows "absent 
paralysis", findings at that time included neuritis and 
neuralgia as well as earlier medical evidence of weak hand 
grasp, tingling of the left upper extremity, and sensation 
that was diffusively decreased, weakness, and pain.  A higher 
rating under this code, to 40 percent, is not warrant absent 
findings approximating severe incomplete paralysis.  In this 
regard, the Veteran's grip strength was assessed by the 
January 2003 VA examiner as being mildly decreased and the 
January 2009 examiner found mild motor impairment.  As far as 
the functional effect of this disability on the Veteran's 
activities of daily living, the January 2009 VA peripheral 
nerve examiner assessed that it had a moderate effect.  
Overall, the medical evidence consistently characterizes the 
combined manifestations of the Veteran's left shoulder 
disability as no more than moderate in degree.  Moreover, 
both the January 2003 VA muscle examination report as well as 
the Veteran's May 2004 hearing testimony suggest that after 
years of working on his left arm since the injury, the arm 
had progressively gotten better.  Thus, under Code 8510, the 
Veteran is appropriately rated at 30 percent for moderate 
incomplete paralysis of the left arm, but no higher.

Consideration has also been given to the diagnostic codes 
dealing with musculoskeletal injuries of the shoulder, but 
these codes do not warrant a higher than 30 percent rating.  
Although the Veteran's demonstrated left shoulder flexion and 
abduction to 90 degrees in January 2003 and January 2009 meet 
the criteria under Code 5201 for a 30 percent rating, higher 
than 30 percent ratings are found in the criteria under 
Diagnostic Code 5200 for ankylosis and Diagnostic Code 5202 
for impairment of the humerus due to fibrous union or 
nonunion (false flail joint) of the humerus.  However, as 
there is no evidence of these conditions, these diagnostic 
codes are inapplicable.  Furthermore, in addition to evidence 
showing that the Veteran had normal muscle tone and function 
and no muscle herniation or deep fascia, an additional 
compensable rating based on a muscle injury rating is not 
warranted in light of the 30 percent disability rating under 
Code 8510.  See 38 C.F.R. § 4.55(a) (a muscle injury rating 
will not be combined with a peripheral nerve paralysis rating 
of the same body part, unless the injuries affect entirely 
different functions).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b).

Extraschedular rating

The assignment of an extra-schedular rating was considered 
under 38 C.F.R. § 3.321(b)(1); however, the record contains 
no objective evidence that the Veteran's service-connected 
left shoulder disability results in marked interfered with 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation.  The Veteran 
reported during the January 2003 VA examination that he did 
not lose time from work due to his left shoulder disability 
and in January 2009 he attributed his unemployment to 
"stress".  Additionally, the objective evidence does not 
reflect frequent periods of hospitalization due to this 
disability.  His situation is contemplated by the rating 
schedule.  Accordingly, the Board finds that the impairment 
resulting from the veteran's disabilities is appropriately 
compensated by the currently assigned schedular rating and 38 
C.F.R. § 3.321 is inapplicable.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened; to this extent only, the appeal is granted.

A rating in excess of 30 percent for frozen left (minor) 
shoulder with a left brachial plexus injury and left biceps 
and triceps muscle weakness is denied.


REMAND

Now that the veteran's application to reopen the claim for 
service connection for a back disability has been reopened, 
the Board finds that additional medical development is 
warranted before a fully informed decision can be made in 
this appeal.  Such development requires affording the Veteran 
a VA orthopedic examination and obtaining a medical opinion 
regarding a possible nexus between his presently claimed back 
disability and the inservice motor vehicle accident of April 
25, 1969.  Also, the Veteran should be given the opportunity 
to submit any outstanding medical evidence that pertains to 
his low back disability.  38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding pertinent medical 
treatment records regarding the Veteran's 
back disability should be obtained and 
associated with the claims folder in 
compliance with 38 C.F.R. § 3.159.

2.  The Veteran should be scheduled for 
VA orthopedic and neurology 
examination(s) to determine the nature 
and etiology of his present back 
disability.  Pertinent documents in the 
Veteran's claims folder should be 
reviewed in conjunction with the 
examination(s) and the examiner(s) should 
note that this has been accomplished in 
the examination report.  The examiner(s) 
should then provide an opinion as to 
whether a present back disability is at 
least as likely as not (a 50 percent or 
higher degree of probability) related to 
the April 1969 motor vehicle accident 
that occurred during a period of ACDUTRA.  
The examiner(s) should explain the basis 
for any opinion reached.

3.  Thereafter, the RO should review the 
record and determine if the claim for 
service connection for a back disability 
can be granted.  If the benefit remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case which includes the reasons for the 
determination and be afforded an 
opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


